Citation Nr: 0917587	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  08-19 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether a Notice of Disagreement was timely filed with 
respect to a February 2005 rating decision that denied 
service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2005 and June 2008 decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.  In April 2009, the Veteran testified at a 
hearing before the undersigned.  This appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied service 
connection for tinnitus.  Notice of that decision was mailed 
to the Veteran's last address of record later that month.

2.  The first time that the RO thereafter received a writing 
from the Veteran expressing dissatisfaction with the February 
2005 rating decision and a desire to contest the result was 
in January 2008.

3.  The evidence received since the February 2005 rating 
decision is new and when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for tinnitus.

4.  The preponderance of the competent and credible evidence 
is against finding that tinnitus was present in-service or 
that tinnitus is related to service.


CONCLUSIONS OF LAW

1.  A timely Notice of Disagreement was not received by VA to 
the February 2005 rating decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302(b), 20.303 
(2008).

2.  The Veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  Tinnitus was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Jurisdictional Issue

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  A Notice of 
Disagreement is a written communication expressing 
dissatisfaction or disagreement with an adjudicative 
determination and a desire to contest the result; it must be 
in terms which can reasonably be construed as disagreement 
and a desire for appellate review.  38 C.F.R. § 20.201.  The 
Substantive Appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or in correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202.  To be considered timely, the Substantive Appeal 
must be filed within 60 days from the date that the AOJ mails 
the SOC to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed.  38 C.F.R. § 20.302(b).  

VA regulations provide that the period for filing a 
Substantive Appeal may be extended for good cause.  38 C.F.R. 
§ 20.303.  The request for such an extension must be in 
writing and must be made prior to the expiration of the time 
limit for filing which would otherwise apply.  Id.  

There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a Supplemental Statement of the Case to 
perfect an appeal, even if the additional 60-day period would 
extend the expiration of the original appeal period.  
VAOPGCPREC 9-97; 62 Fed. Reg. 15567 (1997).  If the claimant 
fails to file a Substantive Appeal in a timely manner, and 
fails to timely request an extension of time, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, the Veteran did not timely file a Notice 
of Disagreement, he was not granted an extension of time to 
file a Notice of Disagreement, and no additional pertinent 
evidence was received during the time allowed for perfecting 
an appeal which would extend the time for filing.  

Specifically, the AOJ notified the Veteran in a February 2005 
letter that VA, in a rating decision issued earlier that 
month, had denied service connection for tinnitus.  An 
attached VA Form 4107 advised him that to appeal the 
decision, he had to file a Notice of Disagreement within one 
year of the date of the letter of notification.  Thus, in 
order to appeal the decision, he had to file a Notice of 
Disagreement by February 2006.

No subsequent writing was received from the Veteran prior to 
February 2006 addressing his claim for service connection for 
tinnitus.  In fact, the first time that the RO thereafter 
received a writing from the Veteran expressing 
dissatisfaction with the February 2005 rating decision and a 
desire to contest the result was not until January 2008.

As shown above, the Veteran did not file a timely Notice of 
Disagreement with regard to the February 2005 rating 
decision.  Therefore, the Board finds that there is no 
jurisdictionally viable appeal pending before it as regarding 
this issue.  Roy; Barnett v. Brown, 83 F.3d 1380, 1388 (Fed. 
Cir. 1996) (it is a well-established judicial doctrine that 
any statutory tribunal must ensure that it has jurisdiction 
over each case before adjudicating the merits, that a 
potential jurisdictional defect may be raised sua sponte by 
any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated).  Thus, the claim must be 
denied and the February 2005 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002).

With respect to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as this 
claim is being dismissed for lack of jurisdiction, the Board 
may adjudicate the claim regardless whether he was provided 
adequate notice and assistance as required by the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A; Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Further discussion of the VCAA 
is not warranted.

The Claim to Reopen

As to the application to reopen the claim of entitlement to 
service connection for tinnitus, because the Board is 
rendering a decision in favor of the Veteran to the extent 
outlined below, a discussion of the VCAA is unnecessary at 
this time.  

In this regard, service connection for tinnitus was 
previously denied by the RO in a February 2005 rating 
decision because the evidence did not show, among other 
things, it was causally or etiologically related to service.  
For the reasons outlined above, the February 2005 rating 
decision is final.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the February 2005 rating decision in light of 
the totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the decision 
in question and finds that the evidence includes a March 2008 
statement from the Veteran's wife in which she reported that 
the claimant had ringing in his ears at the time of his 
separation from military service due to exposure to gun fire 
operating 40 mm and 5 inch anti-aircraft guns while service 
on the U.S.S. Petrof Bay in the Pacific during World War II.  
The evidence also includes the Veteran's personal hearing 
testimony in which he reported that he met and married his 
wife approximately two years after his December 1945 
separation from military service and he had problems with 
ringing in his ears since service. 

The Board finds that these statements, the credibility of 
which must be presumed, Kutscherousky, supra, when combined 
with the existing record which documents the Veteran's 
service on the U.S.S. Petrof Bay in the Pacific during World 
War II, and his ship being subject to aircraft attack during 
that time, provides for the first time competent evidence 
that the claimant had had a problem with tinnitus since 
military service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Thus, the Board finds that the additional evidence 
is both new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The VCAA

As to the merits of the claim of entitlement to service 
connection for tinnitus and the VCAA, the VCAA describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in April 
2008, prior to the June 2008 rating decision, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the 
laws and regulations governing the assignment of disability 
ratings and effective dates as required by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims file all identified and available service and post-
service medical records.  The record also shows that the VA 
examinations the Veteran was afforded in May 2004 and 
November 2004 are adequate for the Board to adjudicate the 
claims.  

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Service Connection Claim

As reported above, the Veteran contends that his tinnitus was 
caused by his exposure to gun fire operating 40 mm and 5 inch 
anti-aircraft guns while service on the U.S.S. Petrof Bay in 
the Pacific during World War II.  It is also requested that 
the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

As to service incurrence under 38 C.F.R. § 3.303(a), service 
treatment records, including the December 1945 separation 
examinations, are negative for complaints, diagnoses, or 
treatment for tinnitus.  

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the normal medical 
findings at the time of the December 1945 separation 
examination and the length of time between his separation 
from active duty in 1945 and first seen complaining of 
ringing in his ears at the 2004 VA examinations is compelling 
evidence against finding continuity.  Notably, the almost six 
decade gap between the Veteran's separation from active duty 
and the first complaints of ringing in his ears in 2004 
weighs heavily against his claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels and 
his wife is competent to give evidence about what she 
observes; for example, the Veteran's wife can report on the 
fact that the Veteran complained to her of ringing in his 
ears and the claimant is competent to report that he had 
problems with ringing in his ears since service.  See 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Charles v. Principi, 16 Vet. App. 370 (2002).

However, the claim of having problems with ringing in the 
ears since service is contrary to what is found in the in-
service and post-service medical records including the 
December 1945 separation examination.  The Board also finds 
it significant that the Veteran did not refer to a problem 
with tinnitus when he submitted his previous service 
connection claim in 2003.  If he did have a problem with 
tinnitus since active duty, it would appear only logical that 
he would claim such disability at that time.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  Moreover, neither the VA nor 
private treatment records found in the claims file at the 
time of the earlier claim, including the VA examination 
report, document complaints of tinnitus.  In these 
circumstances, the Board gives more credence to the 
contemporaneous medical evidence of record, which is negative 
for complaints, diagnoses, or treatment for tinnitus for 
almost six decades post-service.  Therefore, entitlement to 
service connection for tinnitus based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes the record on appeal is negative for a 
medical opinion finding a causal association or link between 
the Veteran's tinnitus and an established injury, disease, or 
event of service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In fact, 
the May 2004 VA examiner opined that there was not such 
relationship and the November 2004 VA examiner reported that 
he could not give an opinion as to the origins of the 
Veteran's tinnitus without resort to speculation given the 
claimant's varied response when questioned about when he 
first starting experiencing problems with ringing in his 
ears.  The above opinions are not contradicted by any other 
medical opinions of record.  Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated claims).  
Moreover, while the Veteran, his wife, and his representative 
have claimed his tinnitus was caused by his military service, 
the Board does not find these lay assertions credible because 
as lay persons they do not have the required medical 
expertise to give such an opinion.  Evans, supra; Espiritu, 
supra.  

Therefore, the Board also finds that service connection for 
tinnitus is not warranted.  See 8 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The a timely Notice of Disagreement was not received by VA to 
the February 2005 rating decision that denied service 
connection for tinnitus and the appeal is denied.

The claim of service connection for tinnitus is reopened.

Service connection for tinnitus is denied.



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


